Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/982,301 filed on September 18, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed a Request for Continued Examination on August 4, 2022 under 37 CFR 1.114 in response to a final rejection mailed on February 4, 2022.  Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), as well as the fee pursuant to 37 CFR 1.136(a)(3) for a three-month extension, have been timely paid, the finality of the previous Office action mailed on February 4, 2022 is withdrawn pursuant to 37 CFR 1.114 and Applicant’s submission filed August 4, 2022 has been entered. 
Applicant has amended pp. 24-25 of the specification to overcome typographical errors and has amended claims 1-15 and 17-20, mostly to overcome claim interpretation under 35 U.S.C. 112(f).  Claims 1-21 are currently pending.


Response to Arguments
Applicant's arguments/remarks filed on August 4, 2022 have been fully considered.
With respect to objection to par. [0122] of the disclosure that involves a minor typographical and inconsistent error, on p. 13 of Applicant’s arguments, Applicant states:
“Without acquiescing in any way to the Examiner's allegations, Applicant hereby amends the specification in order to address the alleged informalities.”
There is nothing to acquiesce or argue here: Arabic numeral 2 is not equivalent to Roman numeral I and the inconsistency of nomenclature is apparent – see pp. 3-4 of final rejection dated February 4, 2022.
Nevertheless, in view of applicant’s amendments to pp. 24-25 of the specification, the objection to specification is hereby withdrawn.
With respect to amendments to claims 1-15 and 17-20 to prevent interpretation of the claims under 35 U.S.C. 112(f), the amended claims no longer invoke 35 U.S.C. 112(f).
With respect to rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0191163 A1 (Lee) in view of Ikai, US 2020/0213626 A1 (Ikai), on pp. 13-14 of Applicant’s arguments, Applicant offers no reasonable arguments as to why the cited pars. of Lee and Ikai fail to disclose the limitations of the claim. Furthermore, in view of amendments to claim 1, Applicant’s arguments are moot.


Claim Objections
Claim 1 is objected to because of the following informalities:
The claim ends with a comma followed by a period (“,.”) as opposed to simply a period – see lines 12 and 17 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-3, 5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0191163 A1 (hereinafter “Lee”) in view of Ikai, US 2020/0213626 A1 (hereinafter “Ikai”).
With respect to claim 1, Lee discloses an image processing apparatus [abstract, par. 1] comprising: circuitry [FIG. 2, pars. 67-68] configured to: decode coded data to generate coefficient data [FIG. 2, par. 72]; set a number of candidates of the inverse orthogonal transform type [par. 10] according to a number of the coding parameters; select one inverse orthogonal transform type [par. 74 – ref. to inverse DCT, inverse DST and inverse KLT] on a basis of the set number of candidates of the orthogonal transform type [par. 74: “Inverse transform may be performed based on a transfer unit determined by the device for encoding a video”]; and perform an inverse orthogonal transform for the coefficient data generated according to the selected one inverse orthogonal transform type [par. 74 – ref. to inverse DCT, inverse DST and inverse KLT] controlled on a basis of the number of coding parameters [par. 74: “Inverse transform may be performed based on a transfer unit determined by the device for encoding a video”].
While Lee discloses circuitry to set a number of candidates of the inverse orthogonal transform type, as indicated above, Lee does not explicitly disclose the circuitry to set a number of candidates of the inverse orthogonal transform type according to a number of coding parameters. However, Ikai discloses circuitry to set a number of candidates of the inverse orthogonal transform type according to a number of coding parameters [pars. 256-266: ref. to adaptive multiple core transform flag amt_flag, FIG. 7]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Lee with Ikai with the motivation to devise a method and apparatus to perform adaptive multiple core transform and a secondary transform on any one of sub-blocks included in the coding tree unit in accordance with at least any of a flag associated with the adaptive multiple core transform and a flag associated with the secondary transform. [Ikai: abstract].
With respect to claim 2, Lee, in view of Akai, discloses all the limitations of claim 1 and further discloses wherein circuitry is further configured to: parse information associated with the selected one inverse orthogonal transform type included in the coded data on a basis of the number of the candidates of the inverse orthogonal transform type [par. 9 – see also par. 74 and comments under rejection of claim 1]; and perform an inverse orthogonal transform for the coefficient data using a transform matrix of the selected one inverse orthogonal transform type selected [pars, 137-138 for DST-VII and pars. 139 for DCT-II] on a basis of the parsed information associated with the selected one inverse orthogonal transform type [par. 172 – syntax is transmitted from encoder and received and parsed/decoded by the decoder at module 210 in FIG. 2]. 
With respect to claim 3, Lee, in view of Akai, discloses all the limitations of claim 2 and further discloses wherein the coding parameters include a value of a syntax element included in the coded data or a variable derived from the value of the syntax element [par. 172 – see comments under claim 2 in the above].
With respect to claim 5, Lee, in view of Akai, discloses all the limitations of claim 3 and further discloses wherein in a case of inter prediction, the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than the number of the candidates of the inverse orthogonal transform type in a case of intra prediction [par. 118, FIG. 4 for inter prediction shows eight candidates; par. 119, FIG. 8 shows two candidate, NxN and 2Nx2N, for intra prediction].
With respect to claim 18, the claim is drawn to a method performing a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 18 rejected for the same reasons of anticipation as noted in the above rejection of claim 1. Furthermore, Lee discloses an apparatus and a method for decoding [abstract, par. 1].
With respect to claim 19, the claim is drawn to an apparatus that performs a series of steps that are commensurate in scope with steps of claim 1 noting that the wording of claim 19 is different from claim 1 but the steps are commensurate with one another. Therefore, claim 19 rejected for the same reasons of anticipation as noted in the above rejection of claim 1.
With respect to claim 20, the claim is drawn to a method performing a series of steps that are commensurate in scope with steps of claim 19. Therefore, claim 20 rejected for the same reasons of anticipation as noted in the above rejection of claim 19.
With respect to claim 21, the claim which depends from claim 1, includes a limitation the same as one of the limitations of claim 1 (see the limitation of claim 1 before the last limitation). Therefore, claim 21 rejected for the same reasons of anticipation as noted in the above rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Akai, as applied to claim 3, and further in view of Choi et al., Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 2nd Meeting: San Diego, USA, 20–26 February 2016, Document: JVET-B0033_v2 (hereinafter “Choi”).
With respect to claim 4, Lee and Akai, in combination, disclose all the limitations of claim 3 but Lee and Akai, alone or in combination, do not explicitly disclose the limitation wherein in a case of a chromatic signal, the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than a number of the candidates of the inverse orthogonal transform type in a case of a luminance signal. However, Choi discloses the limitation wherein in a case of a chromatic signal, the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than a number of the candidates of the inverse orthogonal transform type in a case of a luminance signal [pp. 1-3, abstract and sec. 2]. Therefore, in view of disclosures by Choi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Akai with Choi, with the motivation to devise a method and apparatus to use adaptive multiple transform for chroma components to achieve good coding performance for luma components [Choi: abstract].
	
Claim 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Akai, as applied to claim 3, and further in view of Ohkawa et al., US 2020/0329242 A1 (hereinafter “Ohkawa”).
With respect to claim 6, Lee and Akai, in combination, disclose all the limitations of claim 3 but Lee and Akai, alone or in combination, do not explicitly disclose the limitation wherein in a case of bi-prediction, the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than a number of the candidates of the inverse orthogonal transform type in a case of forward prediction. However, Ohkawa discloses the limitation wherein in a case of bi-prediction, the inverse orthogonal transform section is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than the number of the candidates of the inverse orthogonal transform type in a case of forward prediction [see FIGS. 5C and 9B]. Therefore, in view of disclosures by Ohkawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Ohkawa, with the motivation to devise a method and apparatus to use transform-basis adaptive selection mode in video coding to achieve higher coding performance [Ohkawa: abstract].
With respect to claim 7, Lee and Akai, in combination, all the limitations of claim 3. Furthermore, Ohkawa discloses the limitation wherein in a case where a prediction mode is LMChroma which linearly predicts a chromatic signal from a reconfigured luminance signal [par. 123], the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a number smaller than a number of the candidates of the inverse orthogonal transform type in other modes [see FIGS. 5C and 9B]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 8, Lee and Akai, in combination, disclose all the limitations of claim 3. Furthermore, Ohkawa discloses wherein the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a smaller number as a block size decreases [pars. 4-5 where the smaller the block size, the fewer the number of possible inverse orthogonal transform type]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 9, Lee and Akai, in combination, disclose all the limitations of claim 3, Furthermore, Ohkawa discloses wherein the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a smaller number as a value of a quantization parameter increases [par. 426-427]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 10, Lee and Akai, in combination, disclose all the limitations of claim 3. Furthermore, Ohkawa discloses wherein the circuitry is further configured to set the number of the candidates of the inverse orthogonal transform type to a smaller number as a hierarchy in hierarchical coding in a time direction rises [FIG. 2, pars. 88-91 – candidates for inverse orthogonal transform type decrease as the hierarchy of the block to be coded increases]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 11, Lee and Akai, in combination, disclose all the limitations of claim 3. Furthermore, Ohkawa discloses wherein the circuitry is further configured to set the number of candidates of the inverse orthogonal transform type to a smaller number as the number of non-zero coefficients in a block corresponding to a processing target of the inverse orthogonal transform decreases [par. 426-427]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 12, Lee and Akai, in combination, disclose all the limitations of claim 3. Furthermore, Ohkawa and Lee in combination disclose wherein the circuitry is further configured to set the number of candidates of the inverse orthogonal transform type to a smaller number as a position of a last coefficient that is a last non-zero coefficient in a scanning order in a block corresponding to a processing target of the inverse orthogonal transform is closer [Ohkawa: pars. 426-427 and Lee: par. 161 – where it is well-known in the art of video coding that in scanning the coefficient matrix involves scanning all coefficients in the matrix]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 13, Lee and Akai, in combination, disclose all the limitations of claim 3. Furthermore, Ohkawa discloses wherein the circuitry is further configured to set the number of candidates of the inverse orthogonal transform type to a smaller number as a sum total of absolute values of non-zero coefficients in a block corresponding to a processing target of the inverse orthogonal transform decreases [Ohkawa: abstract: “adaptively selects a first horizontal transform basis from among one or more transform basis candidates when a horizontal size of the current block is greater than a first horizontal threshold size; … adaptively selects a first vertical transform basis from among the one or more transform basis candidates when a vertical size of the current block is greater than a first vertical threshold size” – see also pars. 426-427]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 14, Lee and Akai, in combination, disclose all the limitations of claim 2. Furthermore, Ohkawa discloses wherein the circuitry [FIG. 10, pars. 186, 195-196 inverse transformer 206] is further configured to perform an inverse one-dimensional orthogonal transform in a vertical direction using a transform matrix of an inverse one-dimensional orthogonal transform type in the vertical direction and set on a basis of the parsed information associated with the inverse orthogonal transform type [par. 195: ref. to “information parsed from an encoder bitstream” – see also par. 209], and perform an inverse one-dimensional orthogonal transform in a horizontal direction using a transform matrix of an inverse one-dimensional orthogonal transform type in the horizontal direction and set on a basis of the parsed information associated with the inverse orthogonal transform type [par. 195: ref. to “information parsed from an encoder bitstream” – see also par. 209]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For a statement of reasons for the indication of allowable subject matter, Applicant is referred to the final rejection dated February 4, 2022.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Huang, US 2018/0332289 A1, discloses method and apparatus for adaptive multiple transforms for video coding.
Choi et al., US 2021/0203990 A1, discloses video decoding apparatus and method for chroma multi transform.
Chen et al., US 2021/0120269 A1, discloses apparatus and method for enhanced multiple transform 
Misra et al., US 2021/10092372 A1, discloses system and method for partitioning video blocks in an inter prediction slice of video data.
Koo et al., US 2021/0021871 A1, discloses method and apparatus for performing low-complexity operation of transform kernel for video compression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485